Citation Nr: 1511023	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 2012, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than August 28, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss and tinnitus and assigned effective dates of August 28, 2012, for both disabilities.

In January 2015, the Veteran testified before the undersigned via live videoconference.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for the tinnitus was received on August 28, 2012.

2. In December 2013, the RO granted service connection for tinnitus and assigned an effective date of August 28, 2012. 

CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 2012, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for bilateral hearing loss.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).



Merits

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).   Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. I f received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.  

The current effective date is August 28, 2012, the date the Veteran's claim of service connection for tinnitus was received.  There are no documents of record prior to that date signaling an intent to file a claim for service connection prior to that date.  Indeed, in his December 2006 claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the Veteran did not claim tinnitus or even note ringing in the ears.  As such, the Veteran never submitted any unadjudicated formal claim of service connection for tinnitus prior to August 28, 2012, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, August 28, 2012, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than August 28, 2012, and the claim for an earlier effective date for the grant of service connection for tinnitus must be denied.


ORDER

Entitlement to an effective date earlier than August 28, 2012, for the grant of service connection for tinnitus is denied.


REMAND

The issue of whether revision of a July 1947 rating decision denying service connection for bilateral hearing loss is warranted on the basis of clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript.  Therefore, the Board does not have jurisdiction to decide the matter.

The adjudication of the CUE claim affects the adjudication of the earlier effective date for the grant of service connection for bilateral hearing loss claim.  Therefore, the Board finds the issues are inextricably intertwined, and the issue of entitlement to an effective date earlier than August 28, 2012, for the grant of service connection for bilateral hearing loss must be remanded as well.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the CUE matter raised by the Veteran concerning the denial of service connection for a bilateral hearing loss in July 1947.  If the claim is denied, the Veteran must be notified of his appellate rights.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  Thereafter, following the expiration of one year from the date of notice of the rating action concerning the CUE matter or the date of the filing of any substantive appeal of that matter, whichever comes first, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


